PER CURIAM.
Ezzell appeals from the summary denial of her motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) seeking to correct an illegal sentence. She claimed that the Orange County jail docket would establish that she was entitled to three days additional jail credit against her sentence. The judge allowed her 37 days, relying on arrest records showing Ezzell was arrested on May 8, 2003 in Orange County for violation of probation.
Based on the records before the trial judge, he ruled correctly. However, supplemental filings in this court indicate Ezzell was arrested on May 2, 2003 in Jacksonville, based on an Orange County capias, for this violation of probation incident.
Accordingly, we affirm without prejudice to Ezzell to file a legally sufficient motion, with attachments, alleging the facts, times and places where she was arrested, which indicate she is entitled to additional days of jail credit.
AFFIRMED.
SHARP, W., PLEUS and PALMER, JJ., concur.